Citation Nr: 1711460	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  05-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board adjudicated this appeal featuring the peripheral neuropathy issue, among others, in a January 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated and remanded that portion of the 2009 Board decision pertaining to the peripheral neuropathy claim.  Thereafter, the Board remanded the claim to the RO for further development in June 2011.

The Board again denied the appeal as to the peripheral neuropathy issue, among others, in a May 2013 decision, and the Veteran appealed that decision to the Court.  In a November 2014 decision, the Court vacated and remanded that portion of the Board decision that denied entitlement to service connection for peripheral neuropathy of the right lower extremity.

In May 2015 and again in April 2016, the Board remanded the case to the RO for further development; it is now back before the Board.

The Board notes that some of the past adjudications of this appeal noted that the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity was "claimed as a right leg condition."  This appeal originally included additional claims including a claim of entitlement to service connection for a right knee disability that has been resolved in a January 2009 Board decision that denied the claim.  The evidence and contentions of record do not identify any other pertinent right leg disability distinct from the Veteran's diagnosed peripheral neuropathy, nor have the Court decisions addressing this appeal suggested that the scope of the remaining right leg disability issue includes a diagnosis other than peripheral neuropathy of the right lower extremity.  The Board's analysis in this case accordingly focuses on analysis of entitlement to service connection for the diagnosed peripheral neuropathy of the right lower extremity.

The Board notes that the RO issued a statement of the case in January 2017 addressing additional issues for which the Veteran had initiated an appeal.  However, the Veteran has not perfected an appeal of those issues to the Board and they are not for consideration in this Board decision.  See 38 C.F.R. § 20.200.


FINDING OF FACT

The Veteran's peripheral neuropathy of the right lower extremity was neither caused by, not otherwise the result of, the Veteran's military service, to include herbicide exposures therein.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the right lower extremity (claimed as right leg disability) have not been met.  38 U.S.C.A. §§ 105, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board preliminarily notes that the actions directed by the Board's most recent April 2016 remand have been completed in substantial compliance with the directives.  In this regard, the Board notes that the sought updated set of VA medical records has been obtained and added to the claims-file.  The Board finds that the updated records re-confirm that the Veteran continues to be diagnosed with and treated for peripheral neuropathy of the right lower extremity (a fact already established by the prior evidence); no pertinent new information was received to warrant an update of the November 2015 VA medical opinion as contemplated by the Board's remand directives.  Therefore, there has been  substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran is seeking to establish service connection for peripheral neuropathy of the right lower extremity.  The Veteran contends that the right lower extremity peripheral neuropathy is a consequence of in-service exposure to tactical herbicide agents.  Another theory of entitlement raised during the pendency of this appeal is that the peripheral neuropathy is secondary to an alcohol dependence pathology for which the Veteran has additionally sought the establish service connection.  The Board notes at the outset that the Veteran's claim of entitlement to service connection for alcohol dependence was an issue previously included in this appeal, but the claim was finally denied in a May 2013 Board decision that was affirmed by the Court's November 2014 Memorandum Decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record.

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a) (6)(iv).

For the purposes of § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Prior to September 6, 2013, acute and subacute peripheral neuropathy were on the exclusive list of diseases which are presumptively linked to herbicide exposure.  However, Note 2 of that version of the regulation qualified that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  In order for the revised presumption to apply, the neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has been diagnosed with peripheral neuropathy of the right lower extremity, including as confirmed in the July 2015 VA examination report, and this fact is uncontradicted in the evidence and undisputed in this case.  The critical question in this case is whether the Veteran's peripheral neuropathy of the right lower extremity is etiologically linked to the Veteran's military service.

The Veteran's service treatment records contain no suggestion of symptoms or clinical findings indicating of peripheral neuropathy during service.  The Veteran's November 1970 service separation examination report shows that the Veteran was clinically evaluated to have normal health of the lower extremities and the neurologic system, with no pertinent abnormalities, diagnoses, or symptoms suggested.  The Veteran's responses on a medical history questionnaire at that time show that he specifically denied having ever experienced cramps in his legs, foot trouble, neuritis, lameness, paralysis, or any other symptoms that may be considered suggestive of possible peripheral neuropathy.  The Board finds that the service treatment records present probative contemporaneous documentation that the Veteran did not have peripheral neuropathy during service, informed by clinical examination and the Veteran's own statements.  This finding is consistent with the Veteran's post-service statements presenting his recollection of onset of peripheral neuropathy symptoms that began decades after his separation from service, as discussed below.

The Veteran has contended that his peripheral neuropathy of the right lower extremity could have resulted from exposure to Agent Orange or other herbicides (including in September 2009 statement made in connection with his appeal to the Court, added to the VA claims-file in April 2011), and this contention was formally recognized as a feature of this case by the Court most recently in its November 2014 memorandum decision.

In August 2007 correspondence, the Veteran stated that he was with the "1st 32nd Infantry Division in Company C."  Service personnel records confirm that the Veteran was stationed in Korea from May 9, 1968 to October 4, 1969, where he served in Company C of the First Battalion of the 32nd infantry in the 7th infantry division.  His MOS was as a rifleman, gunner, and vehicle inspector.

Exposure to an herbicide agent will be conceded if a person served in the active military, naval, or air service in or near the Korean DMZ between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  In the Veteran's case, the Board's May 2013 decision explained that the Board has determined that the Veteran's battalion is among those units that are presumed to have been exposed to herbicides; the Board maintains that determination for the purposes of the current decision.  The Veteran was stationed in Korea near the DMZ during the time tactical herbicides were known to have been used in that area.  As such, he is presumed to have been exposed to herbicides during his military service.

However, herbicide exposure alone does not warrant service connection; rather, such exposure must cause a disease or disability to develop.  That is, if a person is presumed to have been exposed to herbicides, service connection may then be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In this case, neither the former nor the current version of the applicable regulatory provisions provides a basis for a grant of the Veteran's claim in this appeal.  No evidence has been presented even suggesting that the Veteran's peripheral neuropathy began either during service or within one year after the last date on which he was exposed to an herbicide agent in service or within one year after he separated from service.  Service treatment records are silent for any complaints of symptoms which might be indicative of peripheral neuropathy, and the Veteran's lower extremities were found to be normal at his separation physical.  Moreover, on his medical history survey completed in conjunction with his separation physical, the Veteran specifically denied cramps in his legs, foot trouble, neuritis, lameness, or paralysis.  That is, he specifically denied symptoms which might have been considered later to have represented the onset of peripheral neuropathy.

Following service, there is no medical evidence describing symptoms of peripheral neuropathy in the lower extremities for a number of years.  In fact, in August 2006 the Veteran reported having experienced tingling and numbness in his feet for approximately five years, yet he had been out of service at that time for more than 35 years.  As such, the presumption of service connection is not warranted for the Veteran's peripheral neuropathy as it was not shown to have manifested within a year of the Veteran's last in-service exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  Likewise, the presumption of service connection is not warranted for peripheral neuropathy of the right lower extremity as an organic disease of the nervous system as it was not shown to have manifested within a year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

As noted above, disorders diagnosed after discharge may still be service-connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  A VA treatment record from July 2006 noted that an EMG/NCV was indicative of peripheral neuropathy.

At a VA examination in July 2012, the Veteran was diagnosed with a peripheral sensory neuropathy that affected the legs more than the arms and with a left hemisensory deficit that most likely was a residual of the Veteran's 2005 cerebral contusion/subdural hematomas.

No medical opinion is of record even suggesting that the Veteran's peripheral neuropathy might have been caused by his time in military service, to include as secondary to any exposures therein.  The Board notes that a November 2006 VA discharge summary includes a discharge diagnosis of "peripheral neuropathy, probably secondary to chronic alcohol abuse."  (The January 2011 Court memorandum decision remanded the separate service connected claim involving alcohol abuse, as part of a substance abuse issue, and found that "it appears that the appellant's claim relating to a right leg condition is inextricably intertwined with his substance abuse claim," suggesting that the Court also noted that the peripheral neuropathy could be attributable to the substance abuse disorder.)  As discussed below, the most recent July/October 2015 VA medical opinion of record addressing this issue also cites the Veteran's alcohol abuse history in evaluating the likelihood of a link between the Veteran's peripheral neuropathy and his military service.  In any event, now that the Board's May 2013 decision has established that the Veteran's alcohol/substance abuse disorder is not a service-connected disability, any link between the Veteran's peripheral neuropathy and that alcohol/substance abuse disorder cannot provide a basis for an award of service connection for the peripheral neuropathy (regardless of the Veteran's assertions that the alcohol/substance abuse began during or is due to his military service).

In the November 2014 memorandum decision, with attention to the Veteran's presumed exposure to herbicide agents, the Court determined that VA had not met its duty to assist the Veteran in obtaining evidence to substantiate his claim because that duty required that VA provide a medical examination in this case.  The Board then remanded the case for a VA examination addressing the etiology of the Veteran's peripheral neuropathy.

The July 2015 VA examination report, informed by review of the claims-file, presents the examiner's conclusion that "it is less likely than not that the veteran's peripheral neuropathy, which involves all extremities, not just his right lower extremity, was caused by Agent Orange."  The examiner's rationale for this conclusion cited the fact that "[t]he veteran stated to me that symptoms of neuropathy began in the 'nineties,' which is clearly past one year following his discharge in 1970," and that "Agent Orange neuropathy is said to occur within one year of exposure."  The VA examiner commented that the Veteran's "neuropathy symptoms began about twenty years after his discharge," and further noted that the Veteran "has an extensive history of alcohol abuse which is known to cause neuropathy."

The Board's September 2015 remand found that the July 2015 VA examination report did not provide the required opinion as to other possible in-service causes.  During the processing of the consequent remand, an October 2015 supplemental medical opinion from the same VA examiner then concluded that "there was no service related incident leading to his neuropathy and his neuropathy is not related to Agent orange."  The VA examiner explained that she had "reviewed the veteran's service medical records" and noted that "[a]t the separation examination in 1970 no neurologic symptom was claimed nor was any neurological defect noted."  The VA examiner again cited the Veteran's own statement that his symptoms of neuropathy began in the 1990s, two decades after separation, and again noted that "the veteran has an extensive history of alcohol abuse which is known to cause neuropathy."

The Board finds that the July/October 2015 VA medical opinion adequately addresses the medical questions central to the issue on appeal, and it is informed by direct examination and interview of the Veteran as well as review of the pertinent documentation in the claims-file.  The July/October 2015 VA medical opinion presents its conclusions with a persuasive rationale citing medical principles, details of the Veteran's specific history, and an identified non-service-connected etiological factor.  For these reasons, the Board finds that the July/October 2015 VA medical opinion is probative.  Because the July/2015 VA medical opinion is not contradicted by any other evidence of record, it is persuasive.

The Board finds, based on the record as a whole, that service connection for peripheral neuropathy of the right lower extremity is not warranted.  There is no evidence suggesting that the Veteran's peripheral neuropathy manifested during service or within a year following separation; the Veteran's own description of his history identifies initial manifestations of the disability having onset at least two decades after separation.  There is no competent probative evidence supporting a finding that the Veteran's peripheral neuropathy of the right lower extremity is otherwise etiologically linked to his military service, including his presumed exposure to herbicide agents.  The pertinent medical opinion evidence of record features the July/October 2015 VA medical opinion (as amended) that specifically indicates that it is unlikely that the Veteran's right lower extremity peripheral neuropathy is etiologically linked to his military service, including exposure to herbicide agents and any other manner of in-service incurrence or onset.

The Board acknowledges the Veteran's belief that his peripheral neuropathy of the right lower extremity is causally related to events or exposures during service.  However, the Veteran has not been shown to have the experience, training, or education necessary to be considered competent to offer an etiology opinion concerning peripheral neuropathy.  Although he is competent to report some symptoms, such as his report to the July/October 2015 VA examiner that his perceivable symptoms had onset in the 1990s, the Board finds that a layperson is not competent to provide a probative opinion as to the etiology of peripheral neuropathy.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not otherwise cited to any supporting factual data, medical opinion, or literature to support finding an etiological link/nexus between his right lower extremity peripheral neuropathy and his military service under the circumstances of this case.

In summary, the evidence reflects that at least two decades after separation from service, the Veteran began experiencing symptoms of peripheral neuropathy in his right lower extremity.  The evidence shows that it is medically unlikely that his peripheral neuropathy of the right lower extremity is etiologically related to his military service.  For these reasons the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the right lower extremity is due to service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The appeal, therefore, is denied.


ORDER

Service connection for right lower extremity neuropathy (claimed as right leg disability) is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


